Citation Nr: 1224012	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for left lower extremity radiculopathy.

3.  Entitlement to service connection for a right knee disability as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 23, 1984 to December 22, 1984, for a total of 29 days.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen his claim for service connection for a back condition.

In addition, the Veteran appeals from a December 2008 rating decision which denied his claims for service connection for a right knee condition, a left leg condition and a cervical spine condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before a Decision Review Officer (DRO) at a March 2010 hearing and before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2011 hearing.  Hearing transcripts have been associated with the claims file.

The RO denied entitlement to service connection for a back condition, namely a partial sacralization of L5 with low back pain, in an unappealed May 1985 rating decision.  The instant claim for service connection for a lumbar spine disability is based on a new diagnosis (i.e. lumbar spine degenerative joint disease), and must be adjudicated without regard to prior denial that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for the lumbar spine disorder must be decided without regard to the prior denial of service connection for a partial sacralization of L5 with low back pain.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the June 2010 supplemental statement of the case (SOC). The Veteran's representative waived RO consideration of this evidence in June 2012.  See 38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for a lumbar spine disability, left leg radiculopathy and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's cervical spine disability was not present in service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1111, 1112, 1131, 5107(b) (West 2002); 38 C.F.R.          §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a cervical strain in a June 2008 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper readjudication Dingess notice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, portions of his service personnel records, various private treatment records and Social Security Administration (SSA) records have been obtained.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

The Veteran has not been afforded a VA examination with regard to his claim for service connection for a cervical spine disability.  There is no evidence of a cervical spine disability in service nor is there clinical evidence of a post-service continuity of symptomology.  Moreover, and as described in greater detail below, the Board has found that the Veteran's reports regarding a continuity of symptomology as well as his reports of an in-service event or injury to not be credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  A VA examination is therefore not required. 

The Board's February 2011 remand instructed the AOJ to afford the Veteran a RO (Travel Board) hearing as requested in a letter.  Such a hearing was conducted in September 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  During the September 2011 hearing, the Veteran was asked about the circumstances surrounding his claimed in-service neck injury and whether he received post-service treatment for his cervical spine.  The Board therefore concludes that it has fulfilled its duties under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.        § 1153; 38 C.F.R. § 3.306(a).   Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.   38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Cervical Spine Disability

An August 1980 private treatment summary indicated that the Veteran developed right low back pain while lifting sacks of potatoes at work.  This pain remained localized to the right low back.  An impression of a soft tissue (muscular) strain on the right lumbar region was made.  No complaints, findings or diagnoses related to a cervical spine disability were made.

A July 1984 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying Report of Medical History (RMH).  A December 1984 Entrance Physical Standards Board Proceeding reflected the Veteran's reports of low back pain for the past week and contained physical findings related to a lumbar spine disability; this Board found that the Veteran did not meet the induction standards.  He was subsequently discharged based upon the recommendation of his company commander.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any cervical spine disability.

A March 1993 private treatment note contained a diagnosis of a chronic cervical spine strain.  A second March 1993 private treatment note reflected the Veteran's reports of neck pain that began following a motor vehicle accident in 1982 or 1983.

Complaints of chronic neck pain were contained in March 1993 private treatment note.  The Veteran reported that these symptoms had been present since 1980 and were secondary to an on the job injury, being kicked by a horse and three separate motor vehicle accidents.  An assessment of chronic neck pain was made.

A June 1993 private treatment note contained the Veteran's descriptions of his various lumbar spine and right knee injuries.  This report was negative for complaints, findings or diagnoses related to a cervical spine disability.  An accompanying Preliminary Patient History questionnaire completed by the Veteran indicated that he had neck problems which were due to a work related injury; he wrote that he could not remember the date of this injury.

An October 2001 private cervical magnetic resonance imaging (MRI) scan was within normal limits.

A March 2005 private treatment questionnaire completed by the Veteran indicated that he began having upper back and neck pain the previous Wednesday after falling asleep in a chair and falling off a porch roof.  A March 2005 private treatment note indicated that his main complaints were related to his upper back.

An October 2006 private treatment questionnaire completed by the Veteran indicated that he suddenly began having neck pain in 1980.  These symptoms had continued from 1980 to the present.

An August 2009 statement from M. F., the Veteran's high school auto mechanics teacher, indicated that he taught the Veteran for two years sometime between 1979 and 1984.  The Veteran showed no signs of having any disability during this time.

During a March 2010 DRO hearing, the Veteran testified that he collided with another trainee on a stairwell in November 1984.  He grabbed a hold of the railing to steady himself and the other trainee struck his left shoulder.  His back hurt so badly after this incident that he did not realize that he had also injured his neck and did not receive any treatment during service.  He also did not see a doctor for this condition after service until after he received SSA benefits.

During a September 2011 hearing, the Veteran testified that he injured his neck during a fall on a stairwell in which a trainee fell onto his shoulder.  He felt that the "only thing" that could have caused his neck injury was this incident with the trainee.   He told the medical staff that his neck was a little stiff after this incident but did not receive any treatment for it.  He also did not receive any treatment following service for his neck.

The Veteran has a current disability as he has been diagnosed with a variety of cervical spine disabilities, including a cervical spine strain.  In order for his cervical spine disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  Although it has been generally suggested that the Veteran's cervical spine disability preexisted his service, the evidence does not establish that this disability clearly and unmistakably preexisted service and he entitled to the presumption of soundness for any cervical spine disability.  38 U.S.C.A. § 1111.

A December 1984 service treatment note reflects the Veteran's reports of back pain and a subsequent Entrance Physical Standards Board Proceeding made findings and a diagnosis related to a lumbar spine disability only.  The clinical evidence is negative for a cervical spine disability until 1993, nearly 10 years after active duty service.  No medical opinion suggesting a nexus between the Veteran's service and his current cervical spine disability has been submitted.  

The Veteran has, on occasion, alleged a continuity of symptomology related to his cervical spine disability.  During his September 2011 hearing, the Veteran testified that he had told the medical staff that he had injured his neck following his November 1984 fall and while receiving treatment for his lumbar spine.  However, during his March 2010 hearing, the Veteran testified that he did not realize that he had injured his neck during the November 1984 fall due to the severity of his lumbar spine symptoms.  He attributed his neck problems to a work related injury in a June 1993 Preliminary Patient History and reported that his neck pain began following a motor vehicle accident in 1982 or 1983 in a March 1993 private treatment note.  In a second March 1993 private treatment note, the Veteran reported that his neck pain had been present since 1980 and were due to an on the job injury, being kicked by a horse and three separate motor vehicle accidents.  Further, the Veteran testified during his September 2011 hearing that the "only thing" that could have caused his cervical spine disability was the November 1984 fall and failed to mention this work-related injury, motor vehicle accidents and being kicked by a horse.  In light of these inconsistencies regarding the onset of cervical spine symptoms, the Veteran's reports regarding a continuity of symptomology or an in-service cervical spine injury are deemed to not be credible.

The Veteran is not competent to opine as to the etiology of his current cervical spine disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current cervical spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so in the instant claim where the Veteran has reported multiple cervical injuries, including a job related injury, being kicked by a horse and involvement in multiple motor vehicle accidents.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current cervical spine disability and service are not probative as to this question.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  However, these provisions to not apply to the instant case as the Veteran did not serve for at least 90 days during a time of war and was not diagnosed with arthritis within one year of service discharge.

As the evidence is against finding a nexus between cervical spine disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a cervical spine disability is denied.

REMAND

As detailed above, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, supra.

The Veteran has alleged that his current lumbar spine disability is the result of an in-service fall that occurred in approximately November 1984.  He also has alleged that his left lower extremity disability and right knee disability were caused by or the result of his lumbar spine disability.  Service treatment records document complaints of low back pain but also relate these symptoms to a pre-service injury.  An August 1980 private treatment summary indicated that the Veteran had injured his right low back at work and an impression of a soft tissue (muscular) strain of the right lumbar region was made.  A June 1993 private treatment summary indicated that the Veteran had injured his back in 1980, re-injured his back in 1982 in a motor vehicle accident and sustained a third back injury in 1984 during basic training.  However, an October 2011 statement from Dr. D. S., the Veteran's private neurosurgeon, indicated that the Veteran sustained a minor spine strain in 1980 that led to limited right-sided back pain.  This private neurosurgeon further opined that this 1980 injury completely resolved before an injury in 1984 that was more severe and involved the left side of the Veteran's spine.  A VA examination is therefore required to determine the nature and etiology of the Veteran's claimed disabilities, including whether the Veteran's lumbar spine disability preexisted service.

A March 1988 hospital summary indicated that the Veteran had been admitted for right knee arthroscopy and listed his insurance carrier as Workman's Compensation.  A May 1991 private treatment note indicated that the Veteran has slipped on ice at work in 1985, injuring his right knee.  In a November 2000 private psychiatric evaluation, the Veteran reported that he had received "two checks" from Workman's Compensation due to a right knee injury.  Records relating to this claim are not of record.  On remand, a copy of any determination pertaining to any Workers Compensation claim and any other medical records associated with that determination should be obtained.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain records related to the Veteran's application for Workers Compensation benefits as identified in a March 1988 private hospitalization summary.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the development listed in item number 1, the RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and etiology of the Veteran's claimed lumbar spine disability, left lower extremity disability and a right knee disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a lumbar spine disability, a left lower extremity disability and/or a right knee disability?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since September 2007.

(b)  Based on a review of the entire record evidence, can it be concluded by clear and unmistakable evidence, that the Veteran had a lumbar spine disability exited prior to his entrance into service in November 1984?  If so, state (if possible) the approximate date of onset of any such injury, defect, or disorder.  The examiner should comment on the October 2011 statement from Dr. D. S. which relates that the Veteran's pre-service lumbar spine injury affected a different area of the back than his in-service lumbar spine injury.

(c)  If any such lumbar spine injury, defect, or disorder, preexisted his period of active duty service, can it be concluded by clear and unmistakable evidence that there was a worsening of such injury, defect, or disorder during service?  If so, whether such a worsening (i.e., increase in severity) represented the natural progress of the injury, defect, or disorder; or, was such a worsening beyond the natural progress of the injury, defect, or disorder (representing a permanent worsening of the underlying condition).

(d)  If the examiner determines that the claimed lumbar spine disability did not preexist the Veteran's service, is it at least as likely as not (50 percent or greater probability) that any such disability had its onset during the Veteran's period of active duty service from November 23, 1984 to December 22, 1984; or, was such disorder caused by any incident or event that occurred during his period of service?   The examiner should specifically comment on the December 1984 lumbar spine findings.

(e)  What impact, if any, did the Veteran's lumbar spine disability have on his claimed right knee disability and/or left lower extremity disability?  The examiner should comment on the Veteran's reports that his post-service November 1985 fall was caused by his left leg giving way.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


